Citation Nr: 0318993	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  01-05 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
diabetes mellitus with diabetic retinopathy, early cataracts, 
and peripheral neuropathy for the period April 1, 1982, 
through April 10, 1996.

2.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with diabetic retinopathy, early cataracts, 
and peripheral neuropathy for the period April 11, 1996, 
through June 6, 1997.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to May 1963 
and from January 1965 to March 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in May 2000 and November 2001 by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes the veteran appealed the evaluation of 
diabetes mellitus assigned by the rating decision of May 
2000.  The Board notes further that the rating decision of 
November 2001 allowed an earlier effective date for the grant 
of service connection for diabetes mellitus and that the 
veteran has appealed the evaluations of diabetes mellitus 
assigned by that rating decision.  The Board, therefore, 
finds that the issues currently on appeal are as stated on 
the first page of this decision.

The Board notes that the veteran was in receipt of a total 
disability evaluation based on individual unemployability due 
to service connected disabilities from May 12, 1997, until 
February 5, 2002, the date of his entitlement to a combined 
schedular evaluation of 100 percent.  The Board notes that 
the veteran is also in receipt of special monthly 
compensation.

On February 26, 2003, the veteran appeared and testified by 
videoconference before the undersigned Veterans' Law Judge.  
A transcript of that hearing is of record.  



FINDINGS OF FACT

1.  A physician prescribed an oral hypoglycemic agent for 
treatment of the veteran's diabetes mellitus on May 19, 1986.

2.  A physician prescribed insulin for treatment of the 
veteran's diabetes mellitus on July 10, 1991.

3.  A physician diagnosed the veteran with diabetic 
retinopathy on October 25, 1996.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for diabetes 
mellitus with diabetic retinopathy, early cataracts, and 
peripheral neuropathy were met on May 19, 1986.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7 (2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (1995); Karnas v. Derwinski, 1 
Vet. App. 308, 312-3 (1991); Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

2.  The criteria for an evaluation of 40 percent for diabetes 
mellitus with diabetic retinopathy, early cataracts, and 
peripheral neuropathy were met on July 10, 1991.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7 (2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (1995); Karnas v. Derwinski, 1 
Vet. App. 308, 312-3 (1991); Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

3.  The criteria for an evaluation of 60 percent for diabetes 
mellitus with diabetic retinopathy, early cataracts, and 
peripheral neuropathy were met on October 25, 1996.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7 (2002); 
38 C.F.R. § 4.119, Diagnostic Code 7913 (1995); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-3 (1991); Fenderson v. West, 
12 Vet. App. 119, 126 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
view of the fact that this decision grants the veteran's 
claims, further evidence is not needed to substantiate the 
claims.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claims and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider the veteran's claims on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of 2 disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time, a practice known as "staged 
ratings".  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The Board notes that 38 C.F.R. § 4.119, Diagnostic Code 7913, 
pertaining to diabetes mellitus, was revised effective June 
6, 1996.  See 61 Fed. Reg. 20446 (May 7, 1996).  When the law 
or regulations applicable to a claim change during the 
pendency of an appeal, the version more favorable to the 
veteran shall be applied.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-3 (1991).  In the veteran's case, the grant of 
entitlement to service connection for diabetes mellitus by 
the rating decision of May 2000 was based on a reopened claim 
received on April 11, 1996, and so the criteria for rating 
diabetes mellitus changed during the pendency of his appeal.  
The Board finds that the criteria for rating diabetes 
mellitus in effect prior to June 6, 1996, were more favorable 
to the veteran, and so those criteria will be applied to his 
claims on appeal.  Karnas, supra.

The prior criteria for rating diabetes mellitus provided that 
an evaluation of 10 percent was warranted for mild diabetes; 
controlled by restricted diet, without insulin; without 
impairment of health or vigor or limitation of activity.  An 
evaluation of 20 percent was warranted for moderate diabetes; 
with moderate insulin or oral hypoglycemic agent dosage and 
restricted (maintenance) diet; without impairment of health 
or vigor or limitation of activity.  An evaluation of 40 
percent required moderately severe diabetes; requiring large 
insulin dosage, restricted diet, and careful regulation of 
activities, that is, avoidance of strenuous occupational and 
recreational activities.  An evaluation of 60 percent 
required severe diabetes; with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of weight 
and strength and with mild complications, such as pruritis 
ani, mild vascular deficiencies, or beginning diabetic ocular 
disturbances.  An evaluation of 100 percent required 
pronounced diabetes; uncontrolled, that is, with repeated 
episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities; with 
progressive loss of weight and strength, or severe 
complications.

For the reasons stated below, the Board finds that increased 
staged ratings are appropriate in this case.  See Fenderson, 
supra.

A report by P. M. M., MD, a private physician, and his office 
records show that he prescribed an oral hypoglycemic agent 
for treatment of the veteran's diabetes mellitus on May 19, 
1986.  The Board thus finds that the disability picture 
presented by the veteran's diabetes more nearly approximated 
the criteria for an evaluation of 20 percent as of May 19, 
1986, and that evaluation will be granted.  Dr. P. M. M.'s 
records and report show that he prescribed insulin for 
treatment of the veteran's diabetes mellitus on July 10, 
1991.  The Board thus finds that the disability picture 
presented by the veteran's diabetes more nearly approximated 
the criteria for an evaluation of 40 percent as of July 10, 
1991, and that evaluation will be granted.

A report by R. M. K., MD, a private ophthalmologist, shows 
that he diagnosed the veteran with diabetic retinopathy on 
October 25, 1996.  The Board thus finds that the disability 
picture presented by the veteran's diabetes more nearly 
approximated the criteria for an evaluation of 60 percent as 
of October 25, 1996, and that evaluation will be granted.

Evaluations in excess of those being granted by this decision 
are not warranted, because the schedular criteria for higher 
ratings were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.119, Diagnostic Code 7913 (1995).





ORDER

An evaluation of 20 percent for diabetes mellitus with 
diabetic retinopathy, early cataracts, and peripheral 
neuropathy is granted from May 19, 1986.

An evaluation of 40 percent for diabetes mellitus with 
diabetic retinopathy, early cataracts, and peripheral 
neuropathy is granted from July 10, 1991.

An evaluation of 60 percent for diabetes mellitus with 
diabetic retinopathy, early cataracts, and peripheral 
neuropathy is granted from October 25, 1996.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

